892 F.2d 74
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert RAMSEY, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Brunswick Correctional Center;Virginia Department of Corrections, Defendants-Appellees.
No. 89-7747.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1989.Decided:  Dec. 7, 1989.

Robert Ramsey, appellant pro se.
Before HARRISON L. WINTER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Ramsey appeals the district court's dismissal of this 42 U.S.C. § 1983 action for failure to pay the assessed filing fee.   Finding that the district court properly complied with the procedures approved in  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.